                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

CLIFFORD RAY HACKETT,         )             CV 18-00474-LEK-RT
                              )
          Plaintiff,          )
                              )             ORDER ADOPTING
     vs.                      )             MAGISTRATE JUDGE’S
                              )             FINDINGS AND
CNMI ELECTION COMMISSION, )                 RECOMMENDATION
                              )
          Defendant.          )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on December 14, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To (1) Dismiss The Complaint With Leave To Amend and (2)

Deny Application To Proceed In Forma Pauperis, Request To File By Fax and

Request To File Electronically”, ECF NO. [5] are adopted as the opinion and order

of this Court.

      IT IS SO ORDERED.
     DATED AT HONOLULU, HAWAII, January 7, 2019.


                              /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




CLIFFORD RAY HACKETT VS. CNMI ELECTION COMMISSION; CIVIL 18-00474
LEK-RT; ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION
